Exhibit 10.02
 
Paul E. Avery
OUTBACK STEAKHOUSE, INC.
Amendment To Officer Employment Agreement


THIS AMENDMENT TO OFFICER EMPLOYMENT AGREEMENT (“Amendment”) is entered into by
and among OS RESTAURANT SERVICES, INC., a Delaware corporation (the “Employer”),
OUTBACK STEAKHOUSE, INC., a Delaware corporation (the “Company”), and PAUL E.
AVERY (the “Employee”) executed this 7th day of July, 2005, to be effective for
all purposes as of March 8, 2005.


WHEREAS, Employer employed Employee and leased Employee to the Company as
President of the Company pursuant to that certain Officer Employment Agreement
January 1, 2004 (the “Employment Agreement”); and


WHEREAS, the parties hereto desire to enter into this Amendment in order to
change the Employment Agreement to reflect that the Company has promoted the
Employee to Chief Operating Officer of the Company.


NOW, THEREFORE, intending to be legally bound, for good consideration, receipt
of which is acknowledged, the parties hereby agree as follows:


1.  Recitals. The parties acknowledge and agree that the above recitals are true
and correct and incorporated herein by reference.
 
      2.  Change of Employee’s Title. The parties acknowledge and agree that all
references in the Employment Agreement to the Employee being employed as
President of the Company are hereby amended to state that the Employee is
employed as Chief Operating Officer of the Company effective March 8, 2005.


3.  Ratification. All other terms of the Employment Agreement as amended hereby
are hereby ratified and confirmed by each party.


IN WITNESS WHEREOF, the parties have executed this Amendment effective as set
forth above.
 

 
 
 “EMPLOYER”    Attest: OS RESTAURANT SERVICES, INC., a Delaware corporation    
 
 
 
   By:  /s/ Joseph J. Kadow  By:
 /s/ A. William Allen, III   
   
Joseph J. Kadow, Secretary
A. William Allen, III, Chief Executive Officer  
 
         “COMPANY”  
 
       Attest:
OUTBACK STEAKHOUSE, INC., a Delaware corporation
          By:   /s/ Joseph J. Kadow By: 
 /s/ A. William Allen, III
    Joseph J. Kadow, Secretary   A. William Allen, III, Chief Executive Officer

 

 WITNESSES:  “EMPLOYEE”                    /s/ Kelly B. Lefferts    /s/ Paul E.
Avery       PAUL E. AVERY          

 